Citation Nr: 1511578	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for residuals of fibrocystic disease of                    the breasts.

2. Entitlement to service connection for chronic otitis media with claimed mastoiditis, pain and nausea as secondary to service-connected old perforated tympanic membrane.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to               38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1975 to July 1978                with periods of service in the Naval Reserve from October 1973 to August 1975,             and from July 1978 to August 1985.

This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The present issues on appeal have been remanded on numerous prior occasions. In December 2014, the Veteran provided a written personal statement, along with waiver initial consideration by the RO as the  Agency of Original Jurisdiction (AOJ). See 38 C.F.R. §§ 20.800, 20.1304 (2014).

This case consists primarily of documents in the Veterans Benefits Management System (VBMS). Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. The Virtual VA file contains additional documentation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case to obtain conclusive VA examination and opinions addressing etiology of conditions claimed for purpose of better resolving the claims. It was noted that the Veteran had failed to appear for earlier examinations of the sort, good cause was nonetheless proffered for nonappearance due to her transportation difficulties, and therefore rescheduled examinations were warranted. See 38 C.F.R. § 3.655(b) (2014).
In December 2014 correspondence, the Veteran identified transportation issues again that reportedly limited her ability to travel, and requested an examination site closer to her place of residence. 

The initial step of securing VA medical opinion, again, followed by examination as deemed fit, was overlooked by the AOJ and the case therefore must be returned there to accomplish the full directive from the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). This action will simultaneously give the Veteran one further opportunity to attend any scheduled VA examination deemed necessary. In so doing, the designated VA examiners should be instructed to thoroughly address those particularly relevant items of as identified from the otherwise extensive record, for purpose of comprehensively addressing this case.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to a VA specialist           in otolaryngology to obtain an opinion on the nature and etiology of the Veteran's claimed chronic ear infections and mastoiditis. Only if the examiner determines that actual physical examination of the Veteran would be helpful in rendering this opinion, such an examination should be scheduled, including all clinically indicated tests and studies. Should an examination be deemed necessary, the AOJ is instructed to confirm beforehand with the Veteran what constitutes              a mutually convenient and acceptable VA medical facility for the aforementioned examination. Otherwise, then the examiner is requested to provide only a medical opinion in response to the inquiries denoted below.

The examiner initially should provide a diagnosis confirming all present clinical conditions that are medically associated with the Veteran's service-connected old perforated tympanic membrane, including both currently and within the last decade, to specifically include whether the Veteran has chronic otitis media, claimed mastoiditis, or similar ear condition with residual pain and nausea. 

Thereafter, the examiner should opine as to whether          the diagnosed conditions are at least as likely as not              (50 percent or greater probability) secondarily related to the Veteran's service-connected old perforated tympanic membrane. The examiner should consider whether the service-connected perforated tympanic membrane was the initial cause of the diagnosed condition(s), as well as whether it has chronically aggravated the diagnosed condition(s). (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process).

In providing the requested opinion, the VA examiner is requested to directly consider and expressly comment upon the significance of the following: 
	
a. Regarding post-service disability:                    October 2003 VA CT scan showing evidence of prior mastoiditis; July 2006 letter of private physician L.S.M. confirming episodes of otitis externa           and vertigo

b. Regarding discussion of etiology:             October 2003, and January and May 2007 VA examination reports, which though addressing etiology with a negative conclusion, were not sufficient absent consideration of evidence otherwise of qualifying post-service disability and/or acceptance of the credibility of underlying   tympanic membrane perforation

c. Also regarding discussion of etiology:             the more favorable medical nexus evidence provided by the July 2003 opinion from a military flight surgeon, and August 2009 private medical opinion of Dr. D.E.M. (though neither opinion was definitively stated in terms that would permit a finding of service connection). 

	Please further note regarding underlying already service-connected disability, that whereas some prior VA examiners (see May 2007 report) appear to have questioned the occurrence of tympanic membrane perforation, that this underlying condition indeed itself has already been adjudicated service-connected, and is presumed to have transpired, not to mention that there are several other clinical sources otherwise corroborating the account of perforated tympanic membrane and/or accompanying manifestations (see October 2003 report; and January 1976 letter documenting "aerotitis").

Pursuant to the above inquiry, the examiner should include in the examination report the rationale for (or an explanation of the reasons he or she reached) any opinion expressed.

2. Then forward the Veteran's claims file to a VA physician with appropriate specialty to obtain an opinion on the nature and etiology of the Veteran's claimed fibrocystic disease of the breasts. Only if the examiner determines that actual physical examination of                     the Veteran would be helpful in rendering this opinion, such an examination should be scheduled, including all clinically indicated tests and studies. Should an examination be deemed necessary, the AOJ is instructed to confirm beforehand with the Veteran           as to what constitutes a mutually convenient and acceptable VA medical facility for the aforementioned examination. Otherwise, then the examiner is requested to provide only a medical opinion in response to the inquiries denoted below.

The examiner should indicate as to whether the Veteran's fibrocystic disease of the breasts as noted upon a               June 1975 review physical two months prior to entrance into active service, thereby rebutting the presumption of soundness, was aggravated during active military service (defined as a permanent worsening in severity, not due to the natural disease process). 

In providing this opinion, the examiner should specifically comment on the etiologic relationship between the Veteran's fibrocystic disease of the breasts and her service-connected uterine disease, to include whether the uterine disorder is evidence that her breast disorder increased in severity during service

3. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claims on appeal based upon all additional evidence received. If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

